The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

This application includes one or more claim limitations that use the word “means”, “step”, or a generic placeholder but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function.  Such claim limitation(s) is/are: “cleaning device” in Claims 1-10 and “control element” in Claims 2 and 9.
Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation(s) does/do not recite sufficient structure, materials, or acts to perform the claimed function.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 5 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Claim 5 recites the limitation "the dirty".  There is insufficient antecedent basis for this limitation in the claims since a dirty has not been previously claimed and therefore it is unclear what structure this term corresponds with.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claims 1-5 and 7-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zhu CN 202341952 U (hereafter Zhu).

Regarding Claim 1, Zhu anticipates:
1. A robot cleaner (mopping and sweeping integrated robot, Title) having cleaning device (assembly comprising sponge roller 19 and sweeping hairbrush 20) for cleaning floor mopping roller, comprising: 
a robot (robot, Title), comprising a water storage portion (mud box 15 and dust box 26) and a water supply portion (water tank 2) disposed therein;
a cleaning device (assembly comprising sponge roller 19 and sweeping hairbrush 20), disposed on a side or a surface (inside and bottom surface, Figure 2) of the robot, and connected to the water supply portion, the cleaning device comprising: 
a connection body (frame 1), connected to the side or the surface of the robot; 
a shaft body (“+” shaped feature on sponge roller 19, Figure 1), encapsulated by a cleaning body (sponge roller 19) and pivotally connected to the connection body (rotates in sponge roller travel direction A7); and 
a diversion body (water pipeline 33), comprising a diversion portion (portion that connects to water pump 28) and a water output portion (sparge pipe 30), the diversion portion being connected to the water supply portion (through water pump 28) to divert a water in the water supply portion to the water output portion, and the water output portion being disposed to be adjacent to the cleaning body in order to output the water to the cleaning body (water movement direction from A4 to A8 as shown in Figure 2); 
a water squeezing body (compression roller 23), disposed on the robot or the cleaning device (Figure 1), and one end of the water squeezing body pressing against the cleaning body to squeeze the water absorbed by the cleaning body out of the cleaning body (Figure 2); and 
a recycling body (part shown in Figure 1 comprising check valve 31 and water conservancy diversion hairbrush 16), disposed on the side or the surface of the robot (Figure 2), and adjacent to the water squeezing body, the recycling body being connected to the water storage portion so as to recycle the water squeezed out by the water squeezing body to the water storage portion (Figure 2).  

Regarding Claim 2, Zhu anticipates:
2. The robot cleaner having cleaning device for cleaning floor mopping roller of claim 1, further comprising: 
a control element (water pump 28 controlled by intelligence control system), connected to the water supply portion (water tank 2) to control a water output volume or a water output mode of the water outputted from water supply portion to the diversion body (water pipeline 33).  

Regarding Claim 3, Zhu anticipates:
3. The robot cleaner having cleaning device for cleaning floor mopping roller of claim 1, wherein the connection body (frame 1) comprises a concave space (concave housing of frame 1 partially surrounding sponge roller shown in Figure 1) and the shaft body (“+” shaped feature on sponge roller 19, Figure 1) is disposed inside the concave space (Figure 1).  

Regarding Claim 4, Zhu anticipates:
4. The robot cleaner having cleaning device for cleaning floor mopping roller of claim 1. further comprising: 
a removing body (dust scraping plate 7), disposed on the robot or the cleaning device, and pressing against the cleaning body in order to remove dirt adhering to the cleaning body (as shown in Figure 2, the debris is sent to dust box 26).  

Regarding Claim 5, Zhu anticipates:
5. The robot cleaner having cleaning device for cleaning floor mopping roller of claim 4. wherein the removing body (dust scraping plate 7) is disposed at a position adjacent to the recycling body (part shown in Figure 1 comprising check valve 31 and water conservancy diversion hairbrush 16), such that the recycling body carrying the dirty removed by the removing body to the water storage portion (dirt removed by the dust scraping plate 7 will be collected in both the mud box 15 and dust box 26 with the assistance from water conservancy diversion hairbrush 16).  

Regarding Claim 7, Zhu anticipates:
7. The robot cleaner having cleaning device for cleaning floor mopping roller of claim 1. wherein when the water storage portion (mud box 15 and dust box 26) is connected to the water supply portion (water tank 2), the robot cleaner further comprising:  
a filtering body (filter sponge tube 21), disposed between the water storage portion and the water supply portion in order to filter the water outputted from the water storage portion to the water supply portion (Figures 1 and 2).  

Regarding Claim 8, Zhu anticipates:
8. A robot cleaner (mopping and sweeping integrated robot, Title) having cleaning device (assembly comprising sponge roller 19 and sweeping hairbrush 20) for cleaning floor mopping roller, comprising:  
a robot (robot, Title), comprising a water supply portion (water tank 2) disposed therein; 
a cleaning device (assembly comprising sponge roller 19 and sweeping hairbrush 20), disposed on a side or a surface (inside and bottom surface, Figure 2) of the robot, and connected to the water supply portion, the cleaning device comprising:  
a connection body (frame 1), connected to the side or the surface of the robot; 
a shaft body (“+” shaped feature on sponge roller 19, Figure 1), encapsulated by a cleaning body and pivotally connected to the connection body (rotates in sponge roller travel direction A7); 
a diversion body (water pipeline 33), comprising a diversion portion (portion that connects to water pump 28) and a water output portion (sparge pipe 30), the diversion portion being connected to the water supply portion (through water pump 28) to divert a water in the water supply portion to the water output portion, and the water output portion being disposed to be adjacent to the cleaning body in order to output the water to the cleaning body (water movement direction from A4 to A8 as shown in Figure 2);  
a water squeezing body (compression roller 23), disposed on the robot or the cleaning device (Figure 1), and one end of the water squeezing body pressing against the cleaning body to squeeze the water absorbed by the cleaning body out of the cleaning body (Figure 2); 
a recycling body (part shown in Figure 1 comprising check valve 31 and water conservancy diversion hairbrush 16), disposed on the side or the surface of the robot (Figure 2), and adjacent to the water squeezing body, the recycling body being connected to the water supply portion so as to recycle the water squeezed out by the water squeezing body to the water supply portion (Figure 2); and 
a filtering body (filter sponge tube 21), disposed between the recycling body and the water supply portion in order to filter the water outputted from the recycling body to the water supply portion (Figures 1 and 2).  

Regarding Claim 9, Zhu anticipates:
9. The robot cleaner having cleaning device for cleaning floor mopping roller of claim 8, further comprising: 
a control element (water pump 28 controlled by intelligence control system), connected to the water supply portion (water tank 2) to control a water output volume or a water output mode of the water outputted from water supply portion to the diversion body (water pipeline 33).  

Regarding Claim 10, Zhu anticipates:
10. The robot cleaner having cleaning device for cleaning floor mopping roller of claim 8, wherein the connection body (frame 1) comprises a concave space (concave housing of frame 1 partially surrounding sponge roller shown in Figure 1) and the shaft body (“+” shaped feature on sponge roller 19, Figure 1) is disposed inside the concave space (Figure 1).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
Determining the scope and contents of the prior art.
Ascertaining the differences between the prior art and the claims at issue.
Resolving the level of ordinary skill in the pertinent art.
Considering objective evidence present in the application indicating obviousness or nonobviousness.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Zhu CN 202341952 U (hereafter Zhu).

Regarding Claim 6, Zhu teaches:
6. The robot cleaner having cleaning device for cleaning floor mopping roller of claim 4. wherein the removing body (dust scraping plate 7) is a brush body (see discussion below).  

	Zhu discloses the removing body is a dust scraping plate 7 that makes contact with the sponge roller 19 to remove debris.  Zhu does not provide any specific materials or details regarding the “plate”.  Zhu discloses a water conservancy diversion hairbrush 16 that also makes contact with the sponge roller 19 to channel water back to the mud box 15 for recycling.  In Figures 1 and 2, the water conservancy diversion hairbrush 16 and the dust scraping plate 7 appear similar in shape and size.  It would have been obvious to one with ordinary skill in the art at the time of the invention to also use a brush, perhaps a brush slightly stiffer than the water conservancy diversion brush, for the removing body 7, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416. See also Ballas Liquidating Co. v. Allied industries of Kansas, Inc. (DC Kans) 205 USPQ 331.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure can be found in form PTO-892 Notice of References Cited.  Specifically, the prior art references include pertinent disclosures of robot cleaners with a mopping function.      

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Marc Carlson whose telephone number is (571) 272-9963.  The examiner can normally be reached on Monday - Friday 7:30a-5:00p.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Hail can be reached on (571) 272-4485.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.